By the Chancellor.

The deed to Jennings is clearly void as to creditors, and as to subsequent purchasers for a valuable consideration without notice, as it was not recorded in the time and manner prescribed by law; and so this Court said in the case of Moore’s Executors against The Auditor, 3 H. & M. p. 232. This Court determined, in that case, that all deeds of trust and mortgages of slaves or other personal estate, not provedpby three witnesses, or acknowledged and recorded as prescribed by law, were void as to creditors and subsequent purchasers for a valuable consideration without notice thereof. This case went to the Court of Appeals, and, in October, 1808, was affirmed. The deed to Robinson can only be considered as a valid deed as to creditors, from the time the third witness subscribed his name to it on yesterday, and therefore creditors and subsequent purchasers without notice, for valuable consideration before that day, cannot be affected thereby. But again, this is a proper case at law, and this Court should not interpose at this time.
Motion for the injunction denied»